Citation Nr: 0215995	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  97-26 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back and left 
ankle disorders, and bronchitis.

2.  Entitlement to an initial compensable rating for 
bilateral patellar tendonitis.

3.  Entitlement to an initial compensable rating for 
detorsion of the left testicle with bilateral orchiopexy.

(The issue of entitlement to service connection for a sleep 
disorder and left eye conjunctivitis are the subjects of a 
later decision.)


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 19, 1988 to June 
27, 1995.

The current appeal arose from an October 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO, in addition to 
adjudicating other claims then pending, granted entitlement 
to service connection for bilateral patellar tendonitis and 
detorsion of the left testicle with bilateral orchiopexy with 
assignment of noncompensable ratings effective June 28, 1995.  
The RO also denied entitlement to service connection for 
sleep, low back and left ankle disorders, bronchitis, and 
left eye conjunctivitis.

In October 1998, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board), remand the 
case to the RO for further development and adjudicative 
actions.

In February 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a 
sleep disorder and left eye conjunctivitis pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105) (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  



After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been completed to the extent possible.

2.  The veteran failed, without good cause shown, to report 
for VA genitourinary, joints, respiratory and spine VA 
examinations which were scheduled to determine the current 
level of severity of his of his bilateral patellar tendonitis 
and detorsion of the left testicle with bilateral orchiopexy, 
and the nature and etiology of chronic acquired low back and 
left ankle disorders, and bronchitis.


CONCLUSIONS OF LAW

1.  Chronic acquired low back and left ankle disorders, and 
bronchitis were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.303, 3.655 (2001).

2.  The criteria for an initial compensable rating for 
bilateral patellar tendonitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.655, 
4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2001).

3.  The criteria for an initial compensable rating for 
detorsion of the left testicle with bilateral orchiopexy are 
not met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.655, 
4.20, 4.115b, Diagnostic Code 7523 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the decision, statement of the case (SOC), 
the supplemental statements of the case (SSOCs), and the 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate his claims and complied 
with the VA's notification requirements.  

The RO sent a letter to the veteran in April 2001 
specifically informing him of the VCAA and types of 
information he needed to provide to the RO, and the evidence 
that the RO would assist him in obtaining.  The RO explained 
what the evidence must show to establish entitlement, what 
information or evidence was needed from the veteran, when and 
where to send the information, etc.  

VA has accordingly met its duty to the veteran of the 
information necessary to substantiate the claims, as well as 
the duty to notify which evidence he would obtain and which 
VA would retrieve.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that section 5103(a), as amended by 
VCAA, and § 3.159(b), as recently amended, require VA to 
inform claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so).

The RO, in fact, provided in detail the criteria of the new 
law to the veteran when it issued a supplemental statement of 
the case in February 2002.  The supplemental statement of the 
case shows that the RO fully considered the veteran's claims 
under the new law.

The Board also finds that all relevant facts have been 
properly developed to the extent possible, and that all 
evidence necessary for equitable resolution of the issues on 
appeal has been obtained.  The evidence includes the 
veteran's service medical records, VA examination reports 
dated July 1995 and June 1998, and private treatment notes 
from July 1997 to October 1997.

The Board notes that the veteran was scheduled for several VA 
examinations with respect to its remand directives as 
enunciated in October 1998.  He did not report for these 
examinations, and failed to show good cause for his failure 
to report.  Correspondence on file from the RO to the veteran 
sufficiently notified him that his failure to report for such 
scheduled examinations might result in the denial of his 
claims.  The veteran failed to report for the subject 
examinations and neither he nor his representative have 
provided any reason, muchless demonstrated good cause, for 
his failure to report for the scheduled VA examinations.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


Initial Compensable Rating for Bilateral Patellar Tendonitis

Factual Background

Service medical records indicate that the veteran was treated 
for bilateral knee pain, which was diagnosed as patellar 
tendinitis.  A March 1995 x-ray report was negative for any 
degenerative changes.

A July 1995 VA examination report noted crepitation of 
passive range of motion.  There was no joint laxity, effusion 
or point tenderness.  Range of motion was 0 to 135 degrees 
bilaterally.  The examiner diagnosed the veteran with 
posttraumatic degenerative joint disease of both knees.  A 
July 1995 VA bilateral knee x-ray report noted there was a 
normal appearance with no arthritic changes observed.



An August 1997 private treatment note indicated that the 
veteran complained of left knee pain.  On examination there 
was medial joint line tenderness.  Grind tests were mildly 
positive.  Lachman test was negative.  X-rays were noted to 
be normal.  The physician diagnosed a possible left meniscus 
tear.

In October 1998, the Board remanded the claim to the RO with 
instructions to schedule a VA examination to determine the 
extent of the veteran's bilateral knee disability.  The 
veteran failed to report for the examination and did not 
offer good cause as to why he missed the examination.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  



The United States Court of Appeals for Veterans Claims (CAVC) 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate or "staged" evaluations of the disability based on 
the facts shown to exist during the separate periods of time. 
Id.

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for a slight case.  
A moderate case is to be rated 20 percent disabling.  For a 
severe case a 30 percent rating is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).



When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  

Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of an 
initial compensable rating for bilateral patellar tendonitis.  

At the outset, the Board notes that the veteran was scheduled 
for a VA examination, for which he failed to report without 
showing good cause.  According to the CAVC, the duty to 
assist the veteran is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  When an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2001).  Relevant regulatory authority provides that 
when entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).

The RO has evaluated the veteran's bilateral patellar 
tendonitis by analogy to recurrent subluxation or lateral 
instability of a knee under diagnostic code 5257.

Under Diagnostic Code 5257, a 10 percent evaluation is 
provided for a slight case of knee impairment.  There is no 
evidence of record that the veteran's knees are slightly 
impaired or are productive of recurrent subluxation or 
lateral instability.  Although the July 1995 VA examination 
report indicated that there was some crepitation on passive 
motion, there was no joint laxity, effusion or point 
tenderness.  No lateral instability or subluxation was noted 
in either knee.  Accordingly, the veteran does not warrant a 
compensable rating under diagnostic code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Board notes that the range of motion noted in the July 
1995 VA examination was 0 to 135 degrees bilaterally.  As 
flexion is not limited to 60 degrees or less and extension is 
not limited to 10 degrees or more, the veteran does not meet 
the criteria for a compensable rating under either Diagnostic 
Code 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.

There is no evidence of record indicating that the veteran 
experiences functional loss due to weakness, fatigue or 
painful motion as a result of his service connected bilateral 
knee disability.  Accordingly, a compensable rating is not 
warranted under the factors considered in DeLuca.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; DeLuca, supra.

The veteran is rated under Diagnostic Code 5257, as that code 
is most analogous to his current bilateral knee disability.  
The Board notes that the July 1995 VA examiner diagnosed the 
veteran with bilateral posttraumatic arthritis of the knees.  
In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a veteran has arthritis 
and is rated separately under instability of the knee, 
Diagnostic Code 5257, those two disabilities may be rated 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 
5010 and 5257 (2001).  See also VAOGCPREC 9-98.

In order warrant a compensable rating under Diagnostic Codes 
5010 or 5003, there must be x-ray findings of arthritis.  The 
Board notes that the July 1995 VA x-ray report was negative 
for arthritic changes.  In addition, the August 1997 private 
treatment note indicated that the veteran's x-ray of his left 
knee was normal.  

Accordingly, in the absence of x-ray findings of arthritis, 
the veteran is not entitled to a separate compensable rating 
for bilateral posttraumatic arthritis of the knees.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims his symptoms related to his 
bilateral patellar tendonitis are worse than the 
noncompensable evaluation contemplates, the Board finds that 
the medical findings do not support a compensable evaluation 
for bilateral patellar tendonitis.  The Board attaches 
greater weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the CAVC held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's bilateral patellar tendonitis has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


Initial Compensable Rating for Detorsion 
of the Left Testicle With Bilateral 
Orchiopexy

Factual Background

Service medical records indicate that the veteran underwent a 
testicular torsion repair with bilateral orchiopexy in March 
1991.

A July 1995 VA examination report noted that the veteran 
reported some pain of the operative areas.  The examiner 
noted a history of epididymitis and prostatitis.  The veteran 
complained of occasional urinary dribbling.  On examination, 
the external genitalia were normal.  The 1995 VA examiner did 
not report any clinical findings that the veteran's 
disability resulted in atrophy of both testicles.

The Board remanded the claim in October 1998 with 
instructions to schedule a VA examination.  The veteran 
failed to report for the scheduled VA genitourinary 
examination without showing good cause.


Criteria

Detorsion of the left testicle with bilateral orchiopexy may 
be rated by analogy to testicular atrophy. A noncompensable 
evaluation may be assigned for complete atrophy of one 
testis, and 20 percent for complete atrophy of both testes. 
38 C.F.R. § 4.115b; Diagnostic Code 7523.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against the grant of an 
initial compensable rating for detorsion of the left testicle 
with bilateral orchiopexy.  

The only evidence of record regarding the veteran's current 
disability is the July 1995 VA examination.  At that time, 
the external genital were normal on examination.  The veteran 
did note some pain the operative area, but the examiner did 
not comment on the pain or its etiology.

The Board remanded the claim in October 1998 with 
instructions to schedule the veteran for a VA examination.  
The veteran failed to report for the examination, and did not 
show good cause for his failure to report.  Again, the duty 
to assist the veteran is not a one-way street.  See Wood, 
supra.  When an accurate and comprehensive VA examination is 
found to be necessary in order to fully evaluate a claim, the 
veteran is required to cooperate with that examination.  See 
Beausoleil, supra; Hayes supra; see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).  Relevant regulatory authority provides that when 
entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  
Accordingly, the Board finds that the clinical evidence of 
record does not support an initial compensable rating for 
detorsion of the left testicle with bilateral orchiopexy.  In 
addition, the evidence does not raise a question that a 
higher rating is possible or warranted for any period of time 
from the veteran's claim to the present so as to warrant a 
"staged" rating due to significant change in the level of 
disability.  See Fenderson, supra.

The veteran is competent to report his symptoms.  To the 
extent that he claims his symptoms related to his detorsion 
of the left testicle with bilateral orchiopexy are worse than 
the noncompensable evaluation contemplates, the Board finds 
that the medical findings do not support a compensable 
evaluation for detorsion of the left testicle with bilateral 
orchiopexy.  The Board attaches greater weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the CAVC held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's genitourinary disability alone 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell 9 Vet. App. at 338-9; Shipwash v8 Vet. App. at 227.


Service Connection for a Low Back Disorder

Factual Background

Service medical records indicate that the veteran was treated 
for intermittent back pain, which, he reported, had started 
three years before.  He reported that there was no specific 
back injury.  A September 1991 x-ray report noted no evidence 
of compression of the vertebral bodies or narrowing of the 
disc spaces.  The posterior elements were intact and 
vertebral alignment was normal.  An October 1991 service 
medical record indicated a diagnosis of chronic low back 
strain and noted that the back pain was resolving.  An April 
1995 service medical record noted a diagnosis of mechanical 
back pain.

A July 1995 VA examination report noted that the veteran 
reported a lifting injury to his back while in service.  The 
examiner diagnosed the veteran with a history of recurrent 
back pain.  A July 1995 VA x-ray report noted that there was 
no evidence of compression fracture, disc disease or 
paraspinal defects.

A July 1997 private treatment note indicated that the veteran 
had been diagnosed with chronic low back pain syndrome, 
etiology undetermined, rule out lumbar radiculopathy and 
myofascial pain syndrome.

An August 1997 private treatment note indicated that the 
veteran was complaining of chronic low back pain.  The 
physician noted that a magnetic resonance imaging (MRI) scan 
of the lumbar spine was negative.  He was diagnosed with 
chronic low back pain syndrome, with myofascial pain syndrome 
and possible facet arthropathy.

An October 1997 private physical therapy note indicated that 
the veteran presented with a diagnosis of lower back pain.  
An October 1997 private treatment note indicated that the 
veteran complained of severe low back pain.  The examiner 
noted that the veteran had paraspinous muscle tenderness and 
quite a bit of spasm in the mid lumbar region bilaterally.  
He was diagnosed with chronic low back pain syndrome, with 
myofascial pain syndrome and possible facet arthropathy.
In October 1998, the Board remanded the claim to the RO for a 
VA examination.  The examiner was asked to offer an opinion 
as to the date of onset for any current back disability and 
comment on whether any current disability could be related to 
service.

A VA neurology examination was conducted in June 1999.  The 
veteran complained of low back pain, which radiated into his 
legs.  The examiner diagnosed the veteran with nonspecific 
low back pain, which appeared to be mechanical in origin.

A VA spine examination was scheduled.  The veteran failed to 
report, and did not show good cause.


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection may be granted for disease that is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for a low back disorder.

The CAVC has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The CAVC has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board notes that the veteran was treated several times 
during service for low back pain.  X-rays were negative for 
degenerative changes.  He was diagnosed with chronic low back 
sprain and mechanical back pain.  Private treatment notes 
indicate that the veteran continued seeking treatment for 
chronic low back pain.  Diagnoses include chronic low back 
pain, chronic low back pain syndrome, myofascial pain 
syndrome, and possible facet arthropathy.  The Board notes 
that although the veteran was diagnosed with possible facet 
arthropathy, there is no clinical evidence of record 
indicating joint disease of the back.  An August 1997 private 
treatment note indicated that an MRI of the lumbar spine was 
normal, as was a July 1995 lumbar spine x-ray report.  A June 
1999 VA neurology examination report diagnosed the veteran 
with nonspecific low back pain.  A diagnosis of pain is not a 
disability which has resulted from an injury or a disease.  
See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).



The Board remanded the claim in October 1998.  In the remand 
the Board instructed the RO to schedule a VA examination to 
determine if the veteran had any current low back disability 
that could be related to service.  The veteran failed to 
report for the examination.  Again, the duty to assist the 
veteran is not a one-way street.  See Wood, supra.  When an 
accurate and comprehensive VA examination is found to be 
necessary in order to fully evaluate a claim, the veteran is 
required to cooperate with that examination.  See Beausoleil, 
supra; Hayes, supra; see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).  Relevant regulatory authority provides that when 
entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  

The evidence of record does not indicate that there is a 
competent medical diagnosis of a current low back disorder.  
Accordingly, the claim for service connection for a low back 
disorder is denied.  As the preponderance of the evidence is 
against the veteran's claim, there is no reasonable doubt to 
be resolved.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 55.


Service Connection for a Left Ankle Disorder

Factual Background

Service medical records indicate that the veteran injured his 
left ankle in service in November 1993.  X-rays were negative 
for a fracture, but edema of the left ankle was noted.  A 
treatment note dated later in November 1993 noted that there 
was still edema of the left ankle, decreased range of motion 
and pain to touch.

A July 1995 VA examination report was unclear with regard to 
the ankle examination.  The examination report indicated 
"the ankles were ________ _______ ______ deformity.  
________ flexion is 40, extension ________ 10."  The 
examiner diagnosed the veteran with a history of left ankle 
sprain.

The Board remanded the claim in October 1998, instructing the 
RO to schedule the veteran for a VA examination to determine 
whether any current left ankle disability could be related to 
service.  The veteran failed to report, and did not show good 
cause.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for a left ankle disorder.  

The Board notes that the veteran was treated for a left ankle 
sprain in service.  However, there is no evidence of record 
that the veteran currently has a left ankle disability.  The 
July 1995 VA examination was unclear with regard to findings 
concerning the left ankle.  Accordingly, the Board remanded 
the claim for a VA examination.  The veteran failed to report 
for the scheduled VA examination and did not show good cause.  
Again, the duty to assist the veteran is not a one-way 
street.  See Wood, supra.  When an accurate and comprehensive 
VA examination is found to be necessary in order to fully 
evaluate a claim, the veteran is required to cooperate with 
that examination.  See Beausoleil, supra; Hayes supra; see 
also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).  Relevant regulatory authority provides that when 
entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  

The evidence of record does not indicate that the veteran has 
a current left ankle disability.  Accordingly, the claim for 
service connection for a left ankle disorder is denied.  As 
the preponderance of the evidence is against the veteran's 
claim, there is no reasonable doubt to be resolved.  See 
38 U.S.C.A. § 5107(b); see also Gilbert, supra.


Service Connection for Bronchitis

Factual Background

Service medical records indicate that the veteran was treated 
for bronchitis in July 1994.  The treatment note indicated 
that the veteran's bronchitis was resolving.

A July 1995 VA examination report noted that several of the 
veteran's systems were normal.  However, the examination 
report does not specify which systems were normal.  It is 
unclear if the examiner reviewed the veteran's respiratory 
system as there is no reference to even a history of 
bronchitis in the diagnoses listed in the examination report.

An August 1997 private treatment note indicated that the 
veteran denied a history of bronchitis.  An October 1997 
private treatment note indicated that the veteran was 
coughing and wheezing, but did not indicate a diagnosis of 
bronchitis.

A VA respiratory examination was scheduled.  However, the 
veteran failed to report for the examination without showing 
good cause for his failure to do so.


Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant of service 
connection for bronchitis.  

The Board notes that the veteran was treated for bronchitis 
in service.  However, there is no evidence of record that the 
veteran currently has a diagnosis of bronchitis.  A VA 
respiratory examination was scheduled.  The veteran failed to 
report.  Again, the duty to assist the veteran is not a one-
way street.  See Wood, supra.  When an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil, supra; 
Hayes supra; see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a).  Relevant regulatory authority provides that when 
entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  The 
evidence of record does not indicate that the veteran has a 
current diagnosis of bronchitis.  Accordingly, the claim for 
service connection for bronchitis is denied.  As the 
preponderance of the evidence is against the veteran's claim, 
there is no reasonable doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert, supra.


ORDER

Entitlement to an initial compensable rating for bilateral 
patellar tendonitis is denied.

Entitlement to an initial compensable rating for detorsion of 
the left testicle with bilateral orchiopexy is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.


Entitlement to service connection for bronchitis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

